Citation Nr: 1429253	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984. 

This case came before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the VA RO in Detroit, Michigan.

When this appeal was previously before the Board in August 2012, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate action. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDING OF FACT

The Veteran's right Achilles tendonitis is manifested by limitation of motion that does not more nearly approximate marked than moderate.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right Achilles tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5270, 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided complete notice in November 2006 and April 2007 letters, prior to the initial adjudication of the claim. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claim.  In this regard, the record reflects that service treatment records (STRs) and all available post-service pertinent medical evidence identified by the Veteran have been obtained, to include private and VA outpatient treatment records.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran also was afforded appropriate VA examinations in May 2007, March 2009, and September 2012.  

The record in total also reflects substantial compliance with the Board's August 2012 remand instructions, as outstanding records pertinent to the claim were obtained and the Veteran was afforded an adequate VA examination in September 2012.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of the claim.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Moderate limitation of motion of an ankle warrants a 10 percent evaluation; while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Service connection for right Achilles tendonitis was granted with an initial 10 percent rating effective November 9, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271.  In the January 2013 supplemental statement of the case, the RO revised the Diagnostic Code used to evaluate right Achilles tendonitis to Diagnostic Code 5271.

In written statements, the Veteran has said that her ankle twists easily and the ankle pain limits her ability to stand.  She has indicated that she uses an ankle brace or wraps the ankle occasionally to treat her right ankle symptoms.

The Veteran was afforded a VA examination in May 2007.  The claims files were reviewed by the examiner.  The Veteran reported that while on active duty in 1981 she sprained her right ankle while running.  She indicated that she subsequently sustained multiple other sprains of her right ankle during active duty.  She stated that she had sprained her ankle 4 times since discharge from active duty, although she did not seek medical treatment for any of these incidents.  Rather, she just wrapped her ankle and took it easy for a few days.  She denied having any daily pain in the ankle.  She endorsed having flare-ups 2 to 3 times per week, which are related to prolonged walking or standing.  She did not take any medication specifically for that disability.  During a flare-up in her ankle she had to limit her activity by 50 to 75 percent for 3 to 6 hours.  She denied any current treatment for this condition.  The examiner noted that the course of the condition had been stable since onset.  The current treatments were medication, ice, and compression of the ankle, and the response to treatment was good.  The Veteran endorsed right ankle joint symptoms of giving way, instability, pain, stiffness, incoordination, and decreased speed of joint motion, but denied any deformity, weakness, or other symptoms.  She reported experiencing episodes of dislocation or subluxation one to two times per year, and locking episodes several times per year, but less than monthly.  She indicated that there were repeated effusions and symptoms of inflammation, including swelling and tenderness.  She reported that the condition did affect the motion of the joint, and flare-ups of joint disease that were moderate in severity occurred weekly for a duration of hours.  Flare-ups were precipitated by prolonged standing or walking, and were alleviated by rest, compression, ice, and medication.  The Veteran stated that during a flare-up she experienced a 50 to 75 percent decrease in overall functional ability due to pain, and she could not walk during a flare-up.  The Veteran said she was able to stand up to 1 hour and walk 1 to 3 miles.  She used a brace for her ankle 2 to 3 times per week.  

Upon physical examination, the Veteran's gait was antalgic, and there was no other evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  The examiner found that the right ankle had painful movement, instability, and abnormal motion.  The instability was described by the examiner as valgus varus instability.  There was no tendon abnormality, and there was 10 percent valgus angulation.  Right ankle range of motion measurements with active motion showed that dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 40 degrees.  There was objective evidence of pain and tenderness, and resisted isometric movement was normal.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion and no joint ankylosis.  The impression of right ankle X-rays was negative.  The examiner indicated that there were effects of the right ankle disability on the Veteran's usual daily activities.  There were a mild effect on chores, shopping, and recreation; a moderate effect on exercise; a severe effect on sports; and no effect on traveling, feeding, bathing, dressing, toileting, grooming, or driving.  The diagnoses included residuals of right torn Achilles tendon.  

The Veteran was provided with another VA examination in March 2009.  Her claims files were reviewed by the examiner.  The Veteran reported that she had pain in the Achilles tendon and the ankle twists easily and "gives out." On physical examination there was some pain with palpation directly over the Achilles area, although anatomically and physiologically the muscles of the lower right extremity were normal.  The examiner indicated that there was no limitation of the motion of any joint due to muscle disease or injury.  The impression of X-rays was of an unremarkable ankle.  The examiner found that the general occupational effect of the right ankle disability was significant and the impact on occupational activities was due to pain.  There were effects of the disability on usual daily activities, including a mild effect on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming, and no effect on feeding.

In support of her claim, the Veteran submitted lay statements from her mother and her aunt, which state that they have witnessed that the Veteran experiences pain in her right leg and sometimes has difficulty walking.

The Veteran was provided a VA ankle conditions examination in September 2012.  The examiner reviewed her claims files.  The examiner noted that the Veteran had a diagnosis of right Achilles tendonitis.  The Veteran stated that she has pain over the right Achilles tendon with prolonged standing of 3 to 4 hours and/or prolonged walking of 3 to 4 blocks.  She said that she experiences flare-ups about 2 to 3 times per month, and she treats her pain with an ace wrap, rest, and ice.  She reported that her pain subsides in 1 to 2 days with these measures.  Although she takes no particular medication for this disability, she does take prescription medications for other conditions which do help her right ankle disability.  
      
Initial range of motion measurements indicated that the Veteran had right ankle plantar flexion to 45 degrees or greater, with objective evidence of painful motion beginning at 30 degrees, and dorsiflexion to 20 degrees or greater, with objective evidence of painful motion beginning at 15 degrees.  After repetitive-use testing with a minimum of 3 repetitions, right ankle plantar flexion ended at 45 degrees or greater, and dorsiflexion ended at 20 degrees or greater.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the ankle after repetitive use, specifically pain on movement.  The Veteran did have localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength was normal for right ankle plantar flexion and dorsiflexion.  With regard to joint stability, the anterior drawer and talar tilt tests were negative.  The Veteran did not have ankylosis of the ankle, subtalar, and/or tarsal joints.  The examiner indicated that the Veteran did not have, and had never had, "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  The Veteran had not had a total ankle joint replacement, or arthroscopic or other ankle surgery.  The examiner indicated that the Veteran had a palpable bulge in the right Achilles tendon 3.5 inches proximal to insertion at the heel, which is related to her right ankle disability.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Imaging studies of the right ankle have been performed and there were no abnormal findings.  
      
The examiner indicated that the Veteran's ankle condition impacted her ability to work, as she had increased pain with prolonged standing and walking, and needed a sedentary position with a sit or stand at will option, and no requirement for walking distances greater than 1 block.  
      
VA and private treatment records, and Social Security Administration records dated during the appeal period do not provide range of motion or other clinical findings pertinent to the rating criteria for the Veteran's right ankle disability.

The Board has considered the Veteran's statements regarding her right ankle disability and finds that they are competent and credible.  The preponderance of the evidence, however, is against the assignment of a rating in excess of 10 percent for right Achilles disability.  This is so because although the right ankle has exhibited some limitation of motion during range of motion testing, the limited motion has never more nearly approximated the marked limitation of motion required for a 20 percent rating than the moderate limitation of motion contemplated by the assigned rating of 10 percent.  In this regard the Board notes that the Veteran exhibited normal plantar flexion and dorsiflexion at the time of the September 2012 VA examination; she only exhibited 5 degrees less than normal plantar flexion and 10 degrees less than normal dorsiflexion at the time of the May 2007 VA examination.  Even considering all pertinent disability factors, the examination reports show that her limitation of motion has not more nearly approximated marked than moderate.  

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that she meets the criteria for a disability rating in excess of what has been assigned, the medical findings show that she does not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence of the degree of disability because it was prepared by skilled professionals and it specifically addresses the schedular criteria.

The Board has considered the other diagnostic codes related to the ankle to determine whether an increased rating is warranted for right Achilles tendonitis under these provisions.  The remaining diagnostic codes, however, are not for application in this case as there is no evidence of ankylosis in the Veteran's right ankle (Diagnostic Code 5270) or subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or astagalectomy (Diagnostic Code 5274).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the right ankle disability warranted a higher rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 10 percent for right Achilles tendonitis.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 



As discussed above, for the most part, the manifestations of the ankle disability are consistent with those contemplated by the applicable schedular criteria.  The Board notes that the Veteran also has been found to have instability of the right ankle.  The Board acknowledges that instability is not contemplated by the schedular criteria, but the Board has no reason to believe that ankle instability by itself is productive of disability to a compensable degree.  Ankle instability is not an exceptional or unusual disability.  Moreover, the rating schedule does authorize compensable ratings for instability of a knee, but does not do so for instability of an ankle.
Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right Achilles tendonitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


